  Case 2:19-cv-00241 Document 1 Filed on 08/22/19 in TXSD Page 1 of 15



                    IN THE UNITED STATE DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                          CORPUS CHRISTI DIVISION

PELICAN BAY HOMEOWNERS ASSOCIATION
PLAINTIFF,

vs.                                                   CIVIL ACTION NO. 2:19-cv-241
                                                      JUDGE_________________________

PALOMAR SPECIALTY INSURANCE COMPANY

DEFENDANT.

                       PLAINTIFF’S ORIGINAL COMPLAINT
                            JURY TRIAL DEMANDED

       COMES       NOW,      PELICAN        BAY     HOMEOWNERS             ASSOCIATION

(hereinafter, referred to as Plaintiff), and file this, its Original Complaint, and for causes

of action against PALOMAR SPECIALTY INSURANCE COMPANY (“PALOMAR”)

(hereinafter, referred to as “Defendant”), would show unto the Court and the jury the

following:

                       PARTIES AND SERVICE OF PROCESS

       1.      Plaintiff PELICAN BAY HOMEOWNERS ASSOCIATION is the

owner of the policy for the insured property located at 1001 West Bayview, Portland,

Texas 78374 that is the subject of this lawsuit and is situated in Nueces County, Texas.

       2.      Defendant, PALOMAR is a foreign insurance company, domiciled in

Oregon, and registered to engage in the business of insurance in the State of Texas. This

Defendant may be served with personal service by a process server, by serving its

Attorney for Service, CT Corporation System, 1999 Bryan St., Suite 900, Dallas, Texas

75201-3140.




                                              1
    Case 2:19-cv-00241 Document 1 Filed on 08/22/19 in TXSD Page 2 of 15



                                    STATUTORY AUTHORITY

         3.       This suit also brought in part, under the Texas Insurance Code, Sections

541.051 et seq., 541.151 et seq., 542.051 et se., and Tex. Civ. & Rem. Code Section

38.01 et seq.

                                            JURISDICTION

         4.       This Honorable Court maintains subject matter jurisdiction over this

matter, pursuant to 28 U.S.C. § 1332, based on complete diversity of citizenship between

the parties. The amount in controversy exceeds the minimum jurisdictional limits.

                                                  VENUE

         5.       This Honorable Court maintains venue under 28 U.S.C. § 1391(b)(2),

being the judicial district of the location of the property that is the subject of this action.

                         NOTICE AND CONDITIONS PRECEDENT

         6.       Defendant has been provided written notice of the claims made by

Plaintiff in this complaint, including a statement of Plaintiff’s actual damages and

expenses in the manner and form required by Tex. Ins. Code § 542A.003.1

         7.       All conditions precedent necessary to maintain this action and in order to

maintain claim under the insurance policy in question have been performed, occurred, or

have been waived by Defendant.

                                                  FACTS

         8.       This lawsuit arises out of the following transactions, acts, omissions,

and/or events. Hurricane Harvey struck South Texas on August 25, 2017 over multiple

days and caused catastrophic damage throughout the region. On or about August 25,

1
 Tex. Ins. Code 542A.003 requires pre-suit notice not later than the 61st day before an action is filed,
unless notice is impracticable because there is insufficient time to give pre-suit notice before the limitations
period will expire. Plaintiff has provided pre-suit notice within the parameters pursuant to 542A.003(d).


                                                       2
  Case 2:19-cv-00241 Document 1 Filed on 08/22/19 in TXSD Page 3 of 15



2017, Plaintiff’s property sustained damages as a result of Hurricane Harvey winds of up

to 90 mph over multiple consecutive days.

          9.    Plaintiff submitted a claim to Defendant, PALOMAR, pursuant to the

contract of insurance, for damages to the property as a result of Hurricane Harvey and

asked Defendant PALOMAR to honor its contractual obligations and cover the cost of

repairs to the property.

          10.   Defendant, PALOMAR, accepted Plaintiff’s claim and assigned York

Risk Services Group, Inc. to investigate and evaluate the claim, York Risk Services

Group, Inc. assigned a file number of CINC-0071A9.

          11.   York Risk Services Group, Inc. then assigned adjuster Tom Mrachek of

York Specialized Loss Adjusting to inspect, investigate and evaluate the claim, assess the

damages to the property, and communicate with the Plaintiff as to coverage under the

policy.

          12.   Tom Mrachek performed an inspection of the subject insured property and

provided an estimate of the damages. Mr. Mrachek estimated the covered damages at a

replacement cost value of $155,141.02. After applying the $30,623.00 deductible, a

payment of $108,445.09 would be issued to the insured once a signed Proof of Loss was

received. Plaintiff did not agree with Mr. Mrachek’s damage assessment and advised

York of the disagreement.

          13.   Even though the property had sustained extensive damages from the

storm, Mrachek ignored wind created damages to the property. Mrachek completed a

results oriented, unreasonable inspection, failed to document all the covered wind




                                            3
  Case 2:19-cv-00241 Document 1 Filed on 08/22/19 in TXSD Page 4 of 15



damages to the property, ignored facts supporting coverage and improperly denied

Plaintiff’s damages.

       14.      Plaintiffs did not agree with Mr. Mrachek’s assessment of the damages to

its property and advised York of the disagreement.

       15.      Plaintiff contacted PALOMAR to discuss its disagreement with the

coverage determination made by Mrachek. Defendant, PALOMAR then retained Rimkus

Consulting Group to investigate and evaluate the claim. Rimkus Consulting Group then

assigned Michael D. Parker, P.E., to perform a visual inspection of the property and

determine the extent of the damage.

       16.      Mr. Parker concluded in his October 26, 2017 report that he found no

storm damage to the decks, siding and exterior doors.        Mr. Parker’s report did not

address any of the damages to the roof.

       17.      Brandi J. Bueto of York Risk, sent a letter to Plaintiff on December 26,

2017, advising of the Rimkus conclusions and denying Plaintiff’s damages. A copy of

the report accompanied the letter. Plaintiff again disagreed with the findings of York and

the engineer.

       18.      Subsequently, Kelly Ross on behalf of PALOMAR hired and requested a

second Engineer, Unified Building Sciences & Engineering, Inc. (UBSE) to conduct a

damage assessment to the roof of the above-named property. The property was inspected

on June 6, 2018 and the engineer found minor wind damage to the roof, misrepresented

that the roof was repairable and that the remainder of the roofs were damaged due to

wear, tear, and deterioration.




                                            4
  Case 2:19-cv-00241 Document 1 Filed on 08/22/19 in TXSD Page 5 of 15



       19.     On August 1, 2018, Ms. Bueto sent a letter to Plaintiff advising of the new

reports and stating that no supplemental payment was due.

       20.     Plaintiff then hired South Wind Public Adjusters to inspect the property

for damages from Hurricane Harvey, properly investigate and evaluate the claim and

communicate with Defendant and its representatives regarding the claim.

       21.     Mario Garcia of South Wind Public Adjusters determined that Plaintiff’s

property damages were grossly undervalued by Mr. Mrachek, Ms. Ross, Ms. Bueto and

PALOMAR. After re-inspecting the property, with an adjuster of York Risk, Mr. Garcia

determined that there was wind damage to the property and pointed out covered damages

that had been missed. Mr. Garcia provided an estimate of damages in the amount of

$488,262.37.

       22.     On or about February 25, 2019, adjuster Kelly J. Ross submitted a

supplement estimate of damages totaling $163,663.05. A supplement payment in the

amount of $6,771.92 was to be issued once the updated Proof of loss was received. The

amount of Plaintiff’s covered damages were again unreasonably undervalued and denied.

PALOMAR and its adjuster still refused to pay for the full replacement of the roof and

full repair of the exterior and interior damages.

       23.     UBSE conducted a second inspection of the property with Plaintiff’s

public adjuster. After the inspection, USBE submitted a written report to PALOMAR

that concluded that they couldt rule out that most of the observed moisture-related

damage/distress was associated with Hurricane Harvey and damaged finishes can be

removed and replaced. The report stated further that moisture-related damage/distress




                                              5
  Case 2:19-cv-00241 Document 1 Filed on 08/22/19 in TXSD Page 6 of 15



was associated with rain entering the units at at balconies and exterior doors, chimneys,

and roof-to-wall transitions. Plaintiff’s policy covers wind driven rain.

         24.     Defendant, PALOMAR relied upon Mr. Mrachek, Ms. Ross, Ms. Bueto

and Mr. Most’s inaccurate and unreasonable reports to deny the Plaintiff’s damages.

Furthermore, Defendant, PALOMAR failed to accept or deny coverage for the remaining

damages in writing within the statutory deadline.

         25.     Based on the improper, inadequate, and incomplete investigation of

PALOMAR, and its representatives, the Plaintiff’s damages were only estimated at

$163,663.05.

         26.     To date, Plaintiff has yet to receive full payment on its Hurricane Harvey

claim.

         27.     Defendant, PALOMAR ignored the information provided by Plaintiff and

its public adjuster. Instead, Defendant, PALOMAR chose simply to only rely on the

portions of its adjuster’s, consultant’s, and vendors’ reports which supported the results-

oriented investigation and coverage decisions supporting denial of Plaintiff’s claim.

         28.     Defendant, PALOMAR failed to perform its contractual obligation to

compensate Plaintiff under the terms of the Policy.

               CAUSES OF ACTION AGAINST DEFENDANT, PALOMAR -
                       COUNT I - BREACH OF CONTRACT

         29.     Each of the foregoing paragraphs is incorporated by reference in the

following.

         30.     Plaintiff and Defendant PALOMAR executed a valid and enforceable

written insurance contract providing insurance coverage to the insured location at 1001

West Bayview, Portland, Texas 78374. The policy provides coverage for the peril of



                                              6
  Case 2:19-cv-00241 Document 1 Filed on 08/22/19 in TXSD Page 7 of 15



wind, hurricane and rain, such as those sustained during Hurricane Harvey, among other

perils.

          31.   All damages and loss to the Plaintiff’s property were caused by the direct

result of a peril for which Defendant PALOMAR insured Plaintiff, pursuant to the policy

herein, specifically, the perils of hurricane, wind, and rain.

          32.   Defendant, PALOMAR sold the subject insurance policy to Plaintiff

insuring the subject insured property in its “as is” condition.

          33.   Plaintiff suffered a significant loss with respect to the property at issue and

additional expenses as a result of the high winds and rain that occurred during Hurricane

Harvey.

          34.   Plaintiff submitted a claim to Defendant, PALOMAR pursuant to the

contract of insurance for damages as a result of high winds and rain that occurred during

Hurricane Harvey.

          35.   Plaintiff provided Defendant, PALOMAR, with proper notice of damage

to the exterior and interior of the subject insured property.

          36.   Defendant, PALOMAR ignored the information provided by the public

adjuster and other information provided by Plaintiff that supported coverage of Plaintiff’s

damage and chose to rely solely on its own consultants.

          37.   PALOMAR by and through its adjusters and representatives have failed to

properly evaluate the damages resulting from the covered cause of loss.

          38.   PALOMAR by and through its adjusters and representatives failed to

retain the appropriate experts and/or consultants to evaluate the hurricane winds and

water damages to the subject property.




                                               7
  Case 2:19-cv-00241 Document 1 Filed on 08/22/19 in TXSD Page 8 of 15



        39.    As of this date, PALOMAR by and through its adjusters and

representatives have failed to pay for the hurricane winds and water damages to

Plaintiff’s property.

        40.    Plaintiff has attempted on numerous occasions to obtain full and complete

payment for covered losses pursuant to the insurance policy.

        41.    Defendant,     PALOMAR,        acting    through   its   agents,   servants,

representatives and employees has failed to properly investigate, evaluate and adjust

Plaintiff’s claim for benefits in good faith and has further failed to deal fairly with

Plaintiff.

        42.    Defendant, PALOMAR has failed and refused to evaluate the information

and surrounding facts regarding Plaintiff’s covered claim, choosing instead to hide

behind palpably incorrect assumptions and conclusions of its agents, employees or

consultants.

        43.    As of this date Defendant, PALOMAR continues to be in breach of the

contract.

        44.    PALOMAR ignored the information provided by Plaintiff and its public

adjuster during the handling of the claim and did not make any payment to indemnify

Plaintiff for the full amount of the covered damages.

        45.    PALOMAR failed to make any payment after receipt of the additional

information from Plaintiff and its public adjuster.

        46.    The mishandling of Plaintiff’s claim caused a delay in Plaintiff’s ability to

fully repair the Property, resulting in additional damages.




                                             8
  Case 2:19-cv-00241 Document 1 Filed on 08/22/19 in TXSD Page 9 of 15



     COUNT II - VIOLATIONS OF THE TEXAS UNFAIR OR DECEPTIVE
                          PRACTICES ACT

       47.     Each of the foregoing paragraphs is incorporated by reference in the

following.

       48.     Defendant PALOMAR is an entity that is required to comply with Tex.

Ins. Code Sections 541.051; 541.060; 541.061; and 541.151. Defendant’s conduct

constitutes multiple violations of the Texas Unfair or Deceptive Practices Act.

       1.      Misrepresenting a material fact or policy provision relating to coverage at

               issue;

               a. Making an untrue statement of material fact. PALOMAR through its

                  agents, employees, or consultants prepared an estimate of damages

                  that was misleading as to the value of damages to the subject property

                  stating the total damages were $163,663.05.

               b. Failing to state a material fact necessary to make other statements

                  made not misleading, considering the circumstances under which the

                  statements were made. PALOMAR through its agents, employees, or

                  consultants failed to advise Plaintiff that it failed to perform proper

                  testing of the building and property in order to more accurately

                  investigate and evaluate the damages resulting from the covered perils

                  of hurricane, wind and rain.

               c. Making a statement in a manner that would mislead a reasonably

                  prudent person to a false conclusion of a material fact. PALOMAR

                  through its agents, employees, or consultants advised Plaintiff and its

                  public adjuster that it had investigated and evaluated the damages to



                                            9
 Case 2:19-cv-00241 Document 1 Filed on 08/22/19 in TXSD Page 10 of 15



                   the subject property resulting from the August 25, 2017 hurricane and

                   concluded its coverage determination, thereby misleading the Plaintiff

                   to conclude that a proper and complete investigation had been

                   performed.

       2.      Failing to attempt in good faith to effectuate a prompt, fair, and equitable

               settlement of a claim with respect to which the insurer’s liability had

               become reasonably clear. PALOMAR failed to consider reports provided

               by Plaintiff and failed to utilize information in the reports that would

               support coverage of Plaintiff’s damages.

       3.      Failing to promptly provide a reasonable explanation of the basis in the

               policy, in relation to the facts or applicable law, for the insurer’s denial of

               a claim. To date, Defendant has failed to provide a reasonable explanation

               of the basis of its denial of coverage for all of Plaintiff’s damages.

       4.      Refusing to pay a claim without conducting a reasonable investigation

               with respect to the claim. PALOMAR through its agents, employees, or

               consultants failed to request its employees, agents, or consultants to

               perform proper testing of the building at the subject insured property in

               order to properly evaluate the extent and value of damages resulting from

               the Hurricane Harvey event of August 25, 2017.

       49.     Defendant’s unfair settlement practice in failing to conduct a proper and

thorough evaluation, failing to perform adequate testing of the building to more

accurately investigate and evaluate the damages, failing to advise Plaintiff that it had not

performed proper testing of the building and had not properly investigated and evaluated




                                             10
 Case 2:19-cv-00241 Document 1 Filed on 08/22/19 in TXSD Page 11 of 15



the damages, and preparing both a misleading and inaccurate damage estimate resulted in

Defendant’s failure to attempt in good faith to effectuate a prompt, fair, and equitable

settlement of the claims, even though Defendant’s liability under the policy was

reasonably clear, and constitutes an unfair method of competition and an unfair and

deceptive act or practice in the business of insurance. Tex. Ins. Code Sections 541.051,

541.060 and 541.061.

 COUNT III – VIOLATIONS OF THE PROMPT PAYMENT OF CLAIMS ACT

       50.      Each of the foregoing paragraphs is incorporated by reference here fully.

       51.      Defendant’s conduct constitutes multiple violations of the Texas Prompt

Payment of Claims Act - Tex. Ins. Code Chapter 542. All violations made under this

article are made actionable by Tex. Ins. Code Section 542.060.

       52.      Specifically, Defendant failed to accept or reject Plaintiff’s claim within

the time period or notify the Plaintiffs why it needed more time, as required by Tex. Ins.

Code 542.056.

       53.      Defendant failed to timely conduct a proper investigation of the damages

to the subject property resulting from a covered peril resulting in a delay of payment of

adequate insurance benefits as contracted under the insurance policy between the parties.

       54.      Defendant’s failure to give adequate consideration to the information

provided by Plaintiff’s public adjuster, which made liability reasonably clear, resulted in

additional delay of payment of the claim after having sufficient information to make

payment for such claim.

       55.      PALOMAR ignored the information provided by Plaintiff and Plaintiff’s

public adjuster during the handling of the claim and did not make a payment.




                                             11
 Case 2:19-cv-00241 Document 1 Filed on 08/22/19 in TXSD Page 12 of 15



       56.     PALOMAR, upon receipt of the South Wind Public Adjusters’ estimate

from Plaintiff, had sufficient information to make full payment to Plaintiff for the

damages, but as of this date has failed to do so.

                    COUNT IV - BREACH OF COMMON LAW
                   DUTY OF GOOD FAITH AND FAIR DEALING

       57.     Each of the foregoing paragraphs is incorporated by reference here fully.

       58.     Defendant’s conduct constitutes a breach of the common law duty of good

faith and fair dealing owed to its insured pursuant to the insurance contract and in direct

contradiction of the applicable industry standards of good faith and fair dealing.

       59.     Defendant failed to conduct a proper and thorough evaluation, failing to

perform adequate testing of the building to more accurately investigate and evaluate the

damages, failing to advise Plaintiff that it had not performed proper testing of the

building and had not properly investigated and evaluated the damages, and preparing

both a misleading and inaccurate damage estimate.

       60.     Defendant’s failure, as described above, to adequately and reasonably

investigate, evaluate, and pay the benefits owed under the insurance contract, knowing

full well through the exercise of reasonable diligence that its liability was reasonably

clear, resulted in a breach of the duty of good faith and fair dealing.

       61.     PALOMAR ignored the information provided by Plaintiff’s public

adjuster during the handling of the claim and did not make any payment.

       62.     PALOMAR failed to make any payment after receipt of the additional

information from the public adjuster, when PALOMAR knew or should have known

liability was reasonably clear.




                                              12
 Case 2:19-cv-00241 Document 1 Filed on 08/22/19 in TXSD Page 13 of 15



                     COUNT V – VIOLATIONS OF THE TEXAS
                      DECEPTIVE TRADE PRACTICES ACT

       63.     Each of the foregoing paragraphs is incorporated by reference here fully.

       64.     At all material times herein, Plaintiff was a “consumer” who purchased

insurance products and services from Defendant, PALOMAR and the products and

services form the basis of this action.

       65.     Defendant PALOMAR has violated the Texas Deceptive Trade Practices-

Consumer Protection Act (“DTPA”) in at least the following respects:

               a. By accepting insurance premiums but refusing without a
                  reasonable basis to pay benefits due and owing, engaged in an
                  unconscionable action or course of action prohibited by DTPA §
                  17.50(a)(1)(3) in that Defendant PALOMAR took advantage of
                  Plaintiffs’ lack of knowledge, ability, experience, and capacity
                  to a grossly unfair degree, resulting in a gross disparity between
                  the consideration paid in the transaction and the value received,
                  all in violation of Chapters 541 and 542 of the Texas Insurance
                  Code;

               b. Generally engaging in unconscionable courses of action while
                  handling the claim; and/or

               c. Violating the provisions of the Texas Insurance Code, as further
                  described elsewhere herein.


                             KNOWLEDGE AND INTENT

       66.     Each of the acts described above, together and singularly, was done

“knowingly” and “intentionally” and was a producing cause of Plaintiff’s damages

described herein.

                               DAMAGES AND PRAYER

       67.     WHEREFORE,            PREMISES      CONSIDERED,          Plaintiff   herein,

complains of Defendant PALOMAR’s acts and omissions and pray that, Defendant be




                                            13
 Case 2:19-cv-00241 Document 1 Filed on 08/22/19 in TXSD Page 14 of 15



cited to appear and answer and that upon a final trial on the merits, Plaintiff recover from

Defendant the following:

        68.    Plaintiff would show that the aforementioned acts, taken together or

singularly, constitute the proximate and/or producing causes of damages sustained by

Plaintiff.

        69.    For breach of contract by Defendant, PALOMAR, Plaintiff is entitled to

regain the benefit of their bargain, which is the amount of the claims, together with

attorney’s fees, pursuant to Tex. Civ. & Rem. Code Sec. 38.001 et seq.

        70.    For noncompliance with the Texas Unfair or Deceptive Practices Act by

Defendant, PALOMAR, Plaintiff is entitled to actual damages, which includes the loss of

the benefits that should have been paid pursuant to the policy, including but not limited to

direct and indirect consequential damages, mental anguish, court costs and attorney’s

fees. For knowing conduct of the acts complained of, Plaintiff asks for three (3) times

its actual damages, pursuant to Tex. Ins. Code Ann. Section 541.152 et seq.

        71.    For noncompliance with the Texas Prompt Payment of Claims Act by

Defendant, PALOMAR, Plaintiff is entitled to the amount of their claim, as well as ten

(10) percent interest per annum post judgment interest, together with reasonable and

necessary attorney’s fees, as allowed by law, and for any other further relief, either at law

or in equity, to which it may show itself to be justly entitled, pursuant to Tex. Ins. Code

Sec. 542.058 et seq. and 542.060 et seq.

        72.    For violations of the common law duty of good faith and fair dealing by

Defendant, PALOMAR, Plaintiff is entitled to actual damages, direct and indirect

consequential damages, mental anguish, and exemplary damages.




                                             14
 Case 2:19-cv-00241 Document 1 Filed on 08/22/19 in TXSD Page 15 of 15



       73.    For noncompliance with the Texas Deceptive Trade Practices Act

(“DTPA”) by Defendant, PALOMAR, Plaintiff is entitled to actual damages, which

includes the loss of the benefits that should have been paid pursuant to the policy,

including but not limited to direct and indirect consequential damages and mental anguish

damages, court costs and attorney’s fees. For knowing conduct of the acts complained

of, Plaintiff asks for three (3) times their damages, pursuant to the DTPA and Tex. Ins.

Code Ann. Section 541.152 et seq.

                                    JURY DEMAND

       74.    Plaintiff respectfully demands a trial by jury.



                                            Respectfully submitted,

                                            PANDIT LAW FIRM, L.L.C.


                                            BY: /s/ Phillip N. Sanov
                                            PHILLIP N. SANOV, Bar No. 17635950
                                            CARLA R. DELPIT, Bar No. 2248226
                                            One Galleria Tower
                                            2700 Post Oak Blvd., 21st Floor
                                            Houston, Texas 77056
                                            Telephone: (832) 583-5663
                                            Facsimile:      (504) 313-3820
                                            Email: psanov@panditlaw.com
                                                    cdelpit@panditlaw.com

                                            ATTORNEYS FOR PLAINTIFF
                                            PELICAN BAY HOMEOWNERS
                                            ASSOCIATION




                                           15
